Case 21-30080-hdh11 Doc 6 Filed 01/19/21                  Entered 01/19/21 13:16:44            Page 1 of 2



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-sgj11
OF AMERICA and                                    §
                                                  §
SEA GIRT LLC,                                     §                CASE NO. 20-30080-hdh11
                                                  §
          DEBTORS1                                §                Joint Administration Requested


                DEBTORS’ MOTION FOR EMERGENCY CONSIDERATION
                       OF CERTAIN “FIRST DAY” MATTERS
          On January 15, 2021 (the “Petition Date”), the National Rifle Association of America and

Sea Girt LLC (the “Debtors”) filed their voluntary petitions for relief under Chapter 11 of the

Bankruptcy Code. In order to avoid irreparable harm to their estates, the Debtors require

emergency consideration of the following initial case matters:

          1.     Debtors’ Emergency Motion for an Order Directing the Joint Administration of
                 Chapter 11 Cases [Docket No. 2];

          2.     Notice of Designation of Complex Chapter 11 Case [Sea Girt LLC Docket No.3
                 and National Rifle Association of America Docket No. 3];
1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


90315v1
Case 21-30080-hdh11 Doc 6 Filed 01/19/21           Entered 01/19/21 13:16:44       Page 2 of 2




          3.   Debtors’ Emergency Motion for Entry of an Order Extending the Time to File
               Schedules and Statements [Docket No. 4];

          4.   Debtors’ Emergency Motion for Authority to Continue Use of Existing Cash
               Management System, Maintain Existing Bank Accounts, Pay Certain Costs and
               Fees Associated with Credit Card Transactions, and Continue Use of Existing
               Business Forms [Docket No. 5];

          5.   Debtors’ Emergency Motion for Interim and Final Orders Authorizing Payment of
               Prepetition Employee Wages, Compensation, and Employee Benefits and
               Granting Related Relief [Docket No. 6]; and

          6.   Debtors’ Emergency Motion for Interim and Final Orders Authorizing the
               Debtors to Pay Certain Prepetition Taxes [Docket No. 7].

        The Debtors’ request that the Court schedule an emergency hearing on all of the above-
listed motions for 2:00 p.m. on January 20, 2021.

Dated: January 19, 2021                     Respectfully submitted,

                                            /s/ Patrick J. Neligan, Jr.
                                            Patrick J. Neligan, Jr.
                                            State Bar. No. 14866000
                                            Douglas J. Buncher
                                            State Bar No. 03342700
                                            John D. Gaither
                                            State Bar No. 24055516
                                            NELIGAN, LLP
                                            325 North St. Paul, Suite 3600
                                            Dallas, Texas 75201
                                            Telephone: 214-840-5333
                                            Facsimile: 214-840-5301
                                            pneligan@neliganlaw.com
                                            dbuncher@neliganlaw.com
                                            jgaither@neliganlaw.com


                                            PROPOSED COUNSEL FOR DEBTORS




90315v1
